Citation Nr: 0412150	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection of bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant served on active duty for training from October 
1964 to April 1965 and from June 4 to June 18, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Hartford, Connecticut, Regional Office 
(RO) that denied appellant's October 2002 application to 
reopen his claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In July 1991, the Board denied the appellant's claim of 
entitlement to service connection for bilateral defective 
hearing and entitlement to service connection for tinnitus.  

Pursuant to the appellant's request, in December 2003, a 
videoconference hearing at the RO was held before the 
undersigned who is a Veterans Law Judge who will render the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.  

Following the ORDER reopening this claim, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  A July 1991 Board decision denied the appellant's claim 
for service connection for bilateral hearing loss and 
tinnitus.  He was notified of that determination but did not 
appeal.  It was held that chronic defective hearing and 
tinnitus were not shown to have been present during the 
active duty for training.

2.  Additional evidence submitted since the July 1991 Board 
decision is not cumulative or redundant and, when viewed with 
the other evidence on file presents a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying a claim for service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2003).  

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for bilateral hearing loss and tinnitus.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that his bilateral 
hearing loss and tinnitus was caused by noise exposure he 
experienced while at the initial rifle fire training at basic 
training.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

A Board decision of July 1991 denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  It was 
held that there was no evidence of chronic hearing loss or 
tinnitus shown during active duty for training.  The 
appellant did not appeal that decision.  Therefore, the July 
1991 Board decision is final, and new and material evidence 
is required to reopen the claim.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).  

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claim.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).  

To the extent the other provisions of the VCAA apply to this 
claim, the Board concludes that additional development or 
notice is not needed, in view of the action taken below.  
This claim is being reopened, as described below.  As such, 
as to this issue, there is no need for further notice or 
development.

Except as provided in section 5108 of this Title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1105 (2003).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the July 1991 Board 
decision included service medical records, which showed no 
complaint, treatment, or diagnosis referable to bilateral 
hearing loss and tinnitus.  A March 1965 separation 
examination revealed that the appellant's hearing was 15/15, 
bilaterally.  An August 1965 private audiological evaluation 
revealed bilateral indications of hearing loss.  
Subsequently, a June 1990 VA audiological examination 
revealed bilateral high frequency sensorineural hearing loss 
and bilateral tinnitus.  

The present claim for benefits was initiated in October 2002 
when the appellant filed a written request to reopen his 
claim for service connection for bilateral hearing loss and 
tinnitus.  Also on file was medical evidence from Uniroyal 
from 1975 and 1990.

Evidence, which has been received since the time of the July 
1991 Board denial, includes additional audiological reports 
to February 1999 from Uniroyal Inc., and a December 2002 
correspondence from a private audiologist.  Also received was 
private medical evidence including reports from 1975 showing 
that the appellant had a history of hearing loss as a result 
of National Guard duty in artillery corps.  The December 2002 
correspondence reported that the appellant had significant 
sensorineural hearing loss, bilaterally; consistent with 
acoustic trauma (i.e. artillery shooting or explosions 
without ear protection) and that it must be directly related 
to his time in service.  

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the appellant's claim.  
The additional evidence is "new" in that it was not 
previously before the Board when the Board adjudicated the 
appellant's claim in July 1991.  The "new" evidence is also 
"material," inasmuch as it includes private medical 
opinions, which tends to relate to an unestablished fact 
necessary to substantiate the claim between the appellant's 
current hearing loss disability and tinnitus and his exposure 
to loud noise in service.  New and material evidence having 
been submitted; the appellant is entitled to have his claim 
considered de novo.  This matter is further addressed in the 
REMAND section below.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss and tinnitus is reopened.  The benefit sought is granted 
to this extent.  


REMAND

In view of the action taken above to reopen the claim, de 
novo consideration is now indicated.  The Board concludes 
that additional development is indicated prior to full 
consideration on the merits.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law prior to the pendency of 
this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

In particular the appellant has not been afforded 
"Quartuccio sufficient" notice of what specific evidence 
was still needed to substantiate his claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss and tinnitus.  He particularly was not notified 
of what portion of any necessary evidence he was required to 
submit, or notice of the specific portion of any necessary 
evidence that VA would secure.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board may not proceed with 
appellate review without correcting this procedural 
deficiency.  

Additionally, at a December 2003 videoconference hearing the 
appellant reported that his hearing problems started back in 
basic training and training in heavy weapons back in 1964 at 
Fort Dix, New Jersey.  He reported that a couple years later 
he went a summer camp at Camp Drum and he had an episode 
where he could not hear and he went to his commanding officer 
and was discharged based on his disability.  He reported that 
since his training episode in 1946 or 1965, his ears have 
never stopped ringing.  He also reported that a company that 
was working for tested him in 1975 because people were 
complaining about hearing problems and that he was diagnosed 
with a hearing problem.  A correspondence from a private 
audiologist in December 2002 also reported that the appellant 
had significant hearing loss, bilaterally, consistent with 
acoustic trauma (i.e. artillery shooting or explosions 
without ear protection) and that it must be directly related 
to his time in service.  In view of the reopening, it is 
concluded that a VA examination with medical opinion should 
be solicited.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA for service 
connection in view of the reopening of 
the claim.  The RO should ensure that 
the appellant has been properly 
advised of (a) the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) the information and evidence that 
VA will seek to provide, (c) the 
information and evidence that the 
appellant is expected to provide, and 
(d) any evidence in the appellant's 
possession that pertains to the claim 
that he is expected to provide.  The 
notice provided should also be in 
accord with the aforementioned Court 
cases, 38 U.S.C.A. §§ 5102, 5103, 
5103A, (West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra.  If it is indicated 
that there has been pertinent 
treatment, records of which are not on 
file, those records should be sought 
and obtained if possible.  If not 
obtained, the efforts taken to obtain 
the records should be set out.

2.	Thereafter, and whether or not 
additional evidence is obtained, the 
appellant should be scheduled for VA 
ear, nose, and throat, and 
audiological examination(s) to 
determine the current nature, extent, 
and etiology of any current hearing 
loss and tinnitus.  The examiner(s) 
must be provided the appellant's 
claims folder for review in connection 
with the requested examination(s) and 
must review all statements pertaining 
to his hearing loss and tinnitus.  The 
examiner(s) should express an opinion 
as to whether it is at least as likely 
as not that any current hearing 
disability and tinnitus is related to 
service, including noise exposure in 
service.  A complete rationale for all 
opinions expressed must be provided.  
If a determination cannot be made 
without resort to speculation, that 
too should be set forth in the claims 
folder.

3.	After completion of the requested 
development, the RO should review the 
appellant's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the appellant 
fails to appear for a scheduled 
examination.  In such case, the RO 
should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter 
is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and 
should certify that it was not 
returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The appellant and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



